J-S45034-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

NATHANIEL BROWN,

                            Appellant                No. 1897 WDA 2014


                  Appeal from the PCRA Order October 2, 2014
               in the Court of Common Pleas of Allegheny County
               Criminal Division at No.: CP-02-CR-0013099-2006


BEFORE: OLSON, J., DUBOW, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                               FILED MAY 09, 2017

        Appellant, Nathaniel Brown, appeals from the order of October 2,

2014, which dismissed, following a hearing, his first petition brought under

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. For the

reasons discussed below, we dismiss the appeal, strike the Anders brief,

and deny counsel’s motion to withdraw as moot.

        On January 3, 2013, Appellant filed the instant, pro se PCRA petition.

The PCRA court appointed counsel, and, following a hearing, dismissed the

petition on October 2, 2014. The instant appeal followed.1

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 Appellant complied with Pennsylvania Rule of Appellate Procedure 1925(b).
See Pa.R.A.P. 1925.
J-S45034-16


      Our review of the record demonstrated that, on March 11, 2015,

Appellant had filed a petition seeking leave to proceed pro se on appeal,

which had not been acted on by the PCRA court. Accordingly, by order of

July 29, 2016, this Court remanded the matter for a hearing pursuant to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).                 Following the

hearing, by order of December 20, 2016, the PCRA court granted Appellant’s

request to proceed pro se on appeal, and also granted appellate counsel’s

request to withdraw. (See Order, 12/20/16, at unnumbered page 1).

      This Court received the PCRA court record on February 8, 2017. That

same day, we issued a briefing schedule and directed Appellant to file his

pro se appellate brief on or before March 10, 2017. Appellant has not filed a

brief. Accordingly, we dismiss this appeal for failure to file a brief. Further,

we strike the Anders brief and deny counsel’s motion to withdraw as moot.

      Appeal dismissed. Anders brief stricken. Motion denied. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/2017




                                     -2-
J-S45034-16


     .




              -3-